Case 2:18-cV-02552-DDC-KGG Document 7 Filed 10/17/18 Page 1 of 5

IN THE UNITED S'I`A'I`ES DISTRICT COURT
FOR THE I)ISTRICT OF KANSAS
KANSAS CITY DIVISION

NYLA FOSTER; LUC BENSIMON;
}ESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROIECT,

Plaintijfs,
v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Depaitment of Health
and Environrnent; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vitai Statistics
for the State of Kansas,

Dej%ndants.

 

 

Civil Action No.

MOTION FOR LEAVE TO APPEAR PR() I-IAC VICE

Pursuant to D. Kan. Rule 83 .5.4., l move that Katherine A. Keating be admitted to

practice in the United States District Court for the District of Kansas, for purposes of this case

only.

I certify that lam a member in good standing of the Bar of this Court and that in

compliance With D. Kan. Rule 83.5.4(€), I Will sign ali pleadings and other papers Which are

signed and filed by said attorney. l also agree that l Will participate meaningfully in the

preparation and trial of this case, to the extent required by the Court.

1 2234606 . 1

Case 2:18-cV-02552-DDC-KGG Document 7 Filed 10/17/18 Page 2 of 5

IN THE UNI'I`ED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF KANSAS
KANSAS CITY DIVISION

NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.', and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,

Civil Action No.
P[ainfijj%,

V.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY`HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

Defendants.

 

 

AFFIDAVIT IN SUPP()R'I` OF MOTION FOR LEAVE 'I`O APPEAR PRO HAC VICE

Pursuant to D. Kan. Rule 83.5.4., l declare that the following facts are true, to the best of
my knowledge, information and belief:
1. My full name is: Katherine A. Keating
2. l practice under the following firm name or letterhead:
Name: Bryan Cave Leighton Paisner LLP

Address: Three Embarcadero Center, 7th Floor
San Francisco, CA 941]1

Telephone Number: (415) 675-3400

Fax: (415) 675-3434
12234606.1

Case 2:18-cV-02552-DDC-KGG Document 7 Filed 10/17/18 Page 3 of 5

12234606.1

EInail address: katherine.keating@bclplaw.corn

l have been admitted to practice in the following courts:

M Date of Admission Bar Number n
California 12/1 1/20()1 217908

US Supreme Court 2119/2013

US Court of Appeais, 9th Circuit 10/24/2013

US District Court, N.D. California 3/1l/2004
US District Court, E.D. California 5/21/2()05

US District Court, C.D. California 5/2/2005

l have reviewed D. Kan. Rule 83.5.4. Pursuant to that rule 1 have retained local
counsel to assist in the representation in this case, and l agree that local counsel Will
sign all pleadings or other papers and participate meaningfully in the preparation and
trial of the case or proceedings to the extent required by the Court.

l consent to the exercise of disciplinary jurisdiction over any alleged misconduct that
occurs during the progress of this case.

l am in good standing in all bars of Which I am a member.

No disciplinary or grievance proceedings have been previously filed against me.

No disciplinary or grievance proceedings are pending against me in any jurisdiction

l have not been charged in any court of the United States or of any state, territory or
possession of the United States With the commission of a felony or unprofessional

conductl

 

Case 2:18-cV-02552-DDC-KGG Document 7 Filed 10/17/18 Page 4 of 5

lO. l have completed the Electronic Filing Registration Form for filing as an attachment

to this motion and affidavit l understand l will receive System-generated notices of

electronic filing §

Katherine A. Keating \

E OF CALIFORNIA )
) ss

   
  
   
   
   
 

COUNTY OF

SUBSCRIBED AND SWO before me this mg day of , 2018, by Katherine

A. Keating, proved to be on the basis of sa 1 cry evidence t be the person who appeared

before me. 36
C

).4_.= \ \

Notary Public l
My Commission expires:

12234606.1

 

l
l
|
l

Case 2:18-cV-02552-DDC-KGG Document 7 Filed 10/17/1_8 Page 5 of 5

CALIFORNIA JURAT W!Tl'l _AFFIANT STATEMENT GOVERNMENT CODE § 8202 '

 

l:l See Attached Docurnent (Notary to cross out lines 1-6 below)
i:l See Staternent Beiow (Lines 1-6 to be completed only by document slgnerls], not Notary)

 

 

 

Signature of Document Signer No. 1 Signature of Document Signer No. 2 (if any)

 

A notary public or other officer complet|ng this certificate verlfles only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulnessl accuracy, or validity of that document

 

 

 

  
 

 
 
 
  
  

State ofCa||forn|a Subscribed and sworn to (or affirmed) before me
C f _San_Eraocisco_ /
ounty 0 on this gm ` day of ©Q,‘i*o l$€f 20 \%
by Date Month y Year
up w oouatass.cunnm nl l<nrii£{b»\it iiiqu i<€/i'r WCT

 

Ntit\ry Fub|ic - Csilinmia
San Fran¢isco twentyl
Commission # 2152123
M Ccmm. Ex ires Ma§ 5.2020

  
  
 
 

 

§ (and (2i ' ),
" ‘ Name§iii['of Signer($g"

   

proved to `me on the basis of satisfactory evidence
to be the per on(s) who a eared before me.

Slgnature A¢l/%~/iv/§

Piace Notary Seai Above ignature of Notary Pubiic:

 

 

OPTIONAL

 

Though this section is optional, completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document

Description of Attached Document i\tlFiD/i<\i t 1: w S¢»\FPGFLT ar

Tit|e or Type of Document: GPP@¥L lotm li AL~ V\C-E Document Date: l©` l §Q` 19®\&'
icwa

_Signer(s) Other Than Named Ab`ove: `

 

Number of Pages:§

 

©20‘|6 Natloria| Notary Association www. l\lationa|Notary. org 1-BOB-US NOTAHY (1-800- -B76-6£i27) ltern #5910

